I.  ACKNOWLEDGEMENTS
This Office Action addresses U.S. Application No. 17/072,554 (“’554 Application” or “instant application”).  Based upon a review of the instant application, the actual filing date of the instant application is October 16, 2020. For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
     	The instant application is a reissue application of US Patent 10,383,158 (“’158 Patent”). The ‘158 Patent was filed as US application 15/934607 (‘607 application) on March 23, 2018, entitled “METHOD AND APPARATUS FOR TRANSMITTING RECEPTION CONFIRMATION RESPONSE OF USER EQUIPMENT IN WIRELESS COMMUNICATION SYSTEMS.”
Based upon Applicant’s statements as set forth in the instant application and after the
Examiner's independent review of the ‘158 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘158 Patent.  Also based upon the Examiner's independent review of the‘158 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations or supplemental examinations. 

II. STATUS OF CLAIMS
The ‘158 Patent issued with claims 1-10 (“Patented Claims”).  The Preliminary Amendment of 10/16/2020, filed with this application amends claims 1 and 6 and adds claims 11-24.  Therefore, as of the date of this Office Action, the status of the claims is:

b. Claims 1-24 are examined (“Examined Claims”)

III. AMENDMENT OF 10/16/2020
	The amendment to the claims of October 16, 2020 has been entered and considered.  

IV. PRIORITY AND CONTINUING DATA
The ‘158 patent is a continuation of US application 13/810149, filed March 23, 2018, which is a national stage entry of PCT/KR2011/05244, filed July 15, 2011.  The PCT application also claims the benefit of provisional applications 61/417218, filed November 26, 2010, 61/392466 filed October 12, 2010, 61/367849 filed July 26, 2010, and 61/364793 filed July 15, 2010.  The ‘158 patent claims no foreign priority under 35 USC 119.  Because the latest possible filing date is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply to the current claims.  Rather, the earlier first to invent sections of 35 USC 102, 103, and 112 apply.  
  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the prior applications.  Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record in the prior applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the prior applications need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  

V. REISSUE DECLARATION
	The reissue declaration filed 11/4/2020 is approved.

VI. SPECIFICATION OBJECTIONS
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The terms “two ACK/NACKS for the two the TBs,” “Two ACKS for the one TB,” and “Two NACKs for the one TB,” are not in the specification and therefore lack antecedent basis.  Applicant should amend the specification to add the terminology, without introducing new matter.  

VII. REJECTIONS UNDER 35 USC 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-10 lack an adequate written description for several reasons.  First, the Examiner cannot find support in the disclosure for receiving two transport blocks though a downlink subframe of the first serving cell and an additional transport block through a downlink subframe of the second serving cell.  Figure 19 shows sending a single transport block on each serving cell.  While the first serving cell is configured to be able to receive two transport blocks, nowhere does the disclosure actually state that two transport blocks are received on a downlink subframe of a first serving cell.  The disclosure, at column 17, lines 3-10, states that the response is the same as the response in the case where the first serving cell has received all of the two transport blocks and has successfully decoded or not decoded the transport blocks.  However, the disclosure never describes what the response is when all the two transport blocks have been decoded or not decoded.  As such, there is no support for receiving two transport blocks on a first serving cell and another transport block on a second serving cell.  Second, claim 1 recites that the ACK/NACK information for the two transport blocks and the one transport blocks is transmitted through an uplink subframe of the first serving cell.  This lacks support, as it seems that each ACK/NACK would need to be transmitted to the serving cell from which it originated.  Third, there is not support for transmitting ACK/NACK information based on whether the one transport block sent on the downlink subframe of the second serving cell is successfully decoded.  
	Claims 11-24 also lack an adequate written description in that there is no support for receiving two transport blocks, as discussed above.  Claims 11 and 24 are also rejected for lacking an adequate written description in that there is no support for the transmitting an ACK/NACK based on detection of the transport block, as recited in the last paragraph of claims 11 and 18.  The support in the disclosure is for sending the ACK/NACK based on decoding the TB, not just detecting the TB.


VIII. RECAPTURE 
Claims 11-24 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim 
The "recapture rule," prevents a patentee from regaining, through a reissue patent, subject matter that the patentee surrendered in an effort to obtain allowance of claims in the patent sought to be reissued. In re Clement, 131 F.3d 1464, 1468, 45 USPQ2d 1161, 1164 (Fed. Cir. 1997). The "surrendered subject matter" that may not be recaptured through reissue should be presumed to include subject matter broader than the patent claims in a manner directly related to 
(1) limitations added to the claims by amendment (either by amending an existing claim or canceling a claim and replacing it with a new claim with that limitation) to overcome a patentability rejection and 
(2) limitations argued to overcome a patentability rejection without amendment of a claim.

The recapture rule is avoided if the reissue claim was materially narrowed in other respects compared to its broadening surrendered aspect.   A reissue claim is materially narrowed and thus avoids the recapture rule when limited to aspects of the invention:
(1) which had not been claimed and thus were overlooked during prosecution of the original patent application; and
(2) which patentably distinguish over the prior art.
The first step of the recapture analysis is to determine whether there is broadening. Currently, claims 11 and 18 recite that the ACK/NACK signal indicating two ACKS or NACKS based on successful detection of the one TB.  In application 13/810114, claims 1 was amended on 2/6/2015 to recite (surrender generating limitation):

if the first TB is decoded successfully, the first response_is same as a response to be used in_case two TBs are received through the first serving cell and_both the two TBs are decoded successfully, and
if the first TB is not decoded successfully, the first_response is same as a response to be used in case two TBs are received through the first serving cell and_both the two TBs are not decoded successfully.

	The claims were continually amended until the amendment of 1/6/2017, where the claims were amended to be identical to the current claims, except that the claims in the ‘114 application based sending the ACK or NACK signal based on successful decoding of the one TB, as shown below:
if the UE receives two TBs, the two TBs being a first TB and a second TB, through the downlink subframe of the first serving cell, then_the UE transmits
ACK/NACK information for the first TB and ACK/NACK information for the second TB respectively, and
if the UE receives only one TB through the downlink subframe of the first serving cell, then the UE transmits two ACKs for the_one TB when the one TB is decoded successfully or the UE transmits two NACKs for the one TB when the one TB is not decoded successfully.

Detecting is broader than decoding.  Hence, the first step is satisfied.  
The second step is to determine whether the broadening relates to surrendered subject matter.  The amendment of 2/6/2015 in the ‘114 application amended to claims to add the decoding limitation in response to an art rejection in the rejection of 11/7/2014.  In addition, on page 8 of the response of 2/6/2015, the Applicant argued that:

when the first serving cell is configured with a first transmission mode that supports up to two TBs and only the first TB is received in the first serving cell, 
if the first TB is decoded successfully, the first response is same as a response to be used in case two TBs are received through the first serving cell and both the two TBs are decoded successfully, and if the first TB is not decoded successfully, the first response is same as a response to be used in case two TBs are received through the first serving cell and both the two TBs are not decoded successfully.
Lohr discloses a logical channel prioritization procedure for generating multiple uplink transport blocks. Yamada discloses detecting an uplink re-synchronization factor detector. Applicants respectfully submit that neither L6hr nor Yamada, singly or combined, cure the deficiencies of Sambhwani.
The Examiner notes that Applicant made similar arguments on at least on pages 7-10 in the response of 8/5/2015, pages 3-7 of the response of 12/15/2015, pages 7-9 of the response of 4/14/2016, page 8 of the response of 7/26/2016, and pages 9-12 of the response of 1/6/2017.  Each of these responses argues that the art of record does not teach sending the ACK or NACK based on successfully decoding the one TB.  As such, it is clear that Applicant argued the limitation to define over the art of record, and the second step is satisfied.  



IX.  ART REJECTIONS 

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


et al. US PG PUB 2010/0238886 in view of Ranta-aho et al. US PG PUB 2009/0073904 A1.

The Examiner notes that this rejection was applied against the more narrow claims in 13/810194,
and was never overcome.  As such, the rejection is being repeated here.  

Regarding claim 11, Sambhwani discloses a method for transmitting a hybrid automatic repeat request (HARQ) acknowledgement/not-acknowledgement (ACK/NACK) response of a user equipment (UE) configured with two serving cells including a first serving cell and a second serving cell [Fig. 2, Para. 0042-0044], the method comprising: receiving one or more transport blocks (TBs) through a downlink subframe of the first serving cell [Para. 0063-0064], wherein the UE is configured with a transmission mode that supports up to two TBs on the first serving cell (as indicated in Table 1, the first two entries correspond to the UE detecting (i.e. receiving) a single scheduled transport block (i.e. a first transport block (TB)) on the serving HS-DSCH cell (i.e. the first serving cell), while not detecting anything on the secondary serving HS-DSCH cell [Para. 0073, see also Fig. 6, Table 1: Group A]); and transmitting ACK/NACK information for the one or two TBs through an uplink subframe of the first serving cell (HARQ response (i.e. transmitting) may be an ACK or a NACK when the UE receives and either correctly or incorrectly decodes a transport block (i.e. the first TB), respectively. When the UE does not receive the transport block at all, however, there is no HARQ response from the UE for that carrier [Para. 0066, see also Fig. 6, Table 1: Group A)], wherein: if the UE receives two TBs, the two TBs being a first TB and a second TB, through the downlink subframe of the first serving cell, then the UE transmits ACK/NACK information for the first TB and ACK/NACK information for the second TB respectively [Para. 0076-0078 and Para. 0080].
Although Sambhwani discloses everything as applied above, Sambhwani does not explicitly discloses if the UE receives only one TB through the downlink subframe of the first serving cell, then the UE transmits two ACKs for the one TB when the one TB is decoded successfully or the UE transmits two NACKs for the one TB when the one TB is not decoded successfully. However, these concepts are well known in the art as taught by Ranta-aho.
In the same field of endeavor, Ranta-aho discloses if the UE receives only one TB through the downlink subframe of the first serving cell, then the UE transmits two ACKs for the one TB when the one TB is decoded successfully or the UE transmits two NACKs for the one TB when the one TB is not decoded successfully [Para. 0031 and 0040-0045].
It would have been obvious to one of ordinary skill in the art at time of applicant’s invention to include Ranta-aho method into Sambhwani invention. One of ordinary skill in the art would have been motivated to set the power levels of the single/dual ACK/NACK in such a fashion should provide a high reliability of the dual ACK/NACK, but minimize energy used for the single ACK/NACK [Ranta-aho, Para. 0004].

As to claim 12, Sambhwani/Ranta-aho disclose everything as discuss above, Sambhwani further discloses receiving at least one TB through the second serving cell configured with a second transmission mode [Para. 0067-0068, Para. 0070-0071, see also Fig. 6, Table 1: Group A], wherein the UE transmits ACK/NACK information for the one or two TBs and ACK/NACK information for the at least one TB [Para. 0078-0079 and Para. 0084].

user equipment [Fig. 4, UE 450], comprising: a transceiver for sending or receiving radio signals [Fig. 4, Para. 0059]; and a processor connected to the transceiver [Fig. 4, Para. 0059].

Claim 19 is rejected for the reasons given in the rejection to claim 12 above.  

Claims 13, 16, 17, 20, 23, and 24 are rejected under 35 U.S.C. 103(a) unpatentable over by Sambhwani in view of Ranta-aho, in further view of Papasakellariou et al. (US Pub. No.: US 2010/0208679 A1).


As to claim 13,  Sambhwani/Ranta-aho disclose everything as discuss above, Sambhwani further discloses determining two uplink resources for the one or two TBs received through the first serving cell (A scheduler/processor 446 at the node B 410 may be used to allocate resources to the UEs and schedule downlink and/or uplink transmissions for the UEs [Para. 0062], Group A: the node B schedules 1 transport block on the serving HS-DSCH cell (SIMO) and 1 transport block on the secondary serving HS-DSCH cell (SIMO) [Para. 0069]); determining at least one uplink resource for the at least one TB received through the second serving cell (Group B: node B schedules 1 transport block on the serving HS-DSCH cell (SIMO) and 2 transport blocks on the secondary serving HS-DSCH cell (MIMO) [Para.0070]); selecting one uplink resource among the two uplink resources and the at least one uplink resource according to the ACK/NACK information for the one or two TBs and the ACK/NACK information for the at least one TB  (In an aspect of the disclosure, a method of wireless communication over a DC-HSPA network includes selecting a codeword group from a .
Although Sambhwani/ Ranta-aho disclose everything as applied above, Sambhwani/ Ranta-aho do not explicitly disclose transmitting two bits though the selected one uplink resource, wherein a combination of the two bits and the selected one uplink resource indicates the ACK/NACK information for the one or two TBs and the ACK/NACK information for the at least one TB. However, these concepts are well known in the art as taught by Papasakellariou.
In the same field of endeavor, Papasakellariou discloses transmitting two bits though the selected one uplink resource [Fig. 7, Para. 0042 and Para. 0055], wherein a combination of the two bits and the selected one uplink resource indicates the ACK/NACK information for the one or two TBs and the ACK/NACK information for the at least one TB (A 2-bit HARQ ACK signal transmission on the PHICH in response to a PUSCH transmission consisting of two CWs (or two TBs) from an advanced-UE using Spatial Multiplexing (SM) from at least 2 UE transmitter antennas, with each CW (or TB) having a separate HARQ process, can be supported by modifying the conventional PHICH mapping method and imposing some minor restrictions on the number of PRBs for the PUSCH transmission. Assuming that SDMA is not applied and that at least 2 PRBs are used by the PUSCH transmission, the PHICH resources for the first and second HARQ-ACK bits of the respective first and second CWs or TBs can be 

As to claim 16,  Sambhwani/Ranta-aho disclose everything as discuss above, Sambhwani further discloses wherein the two bits are modulated by quadrature phase shift keying (QPSK) and transmitted (the transmit processor 420 may provide cyclic redundancy check (CRC) codes for error detection, coding and interleaving to facilitate forward error correction (FEC), mapping to signal constellations based on various modulation schemes (e.g., binary phase shift keying (BPSK), quadrature phase-shift keying (QPSK) (i.e. the information of 2 bits is modulated by scheme), M-phase-shift keying (M-PSK), M-quadrature amplitude modulation (M -QAM), and the like), spreading with orthogonal variable spreading factors (OYSF), and multiplying with scrambling codes to produce a series of symbols. Channel estimates from a channel processor 444 may be used by a controller/processor 440 to determine the coding, modulation, spreading, and/or scrambling schemes for the transmit processor 420 [Para. 0058]).

Regarding claim 17, Sambhwani/Ranta-aho/Papasakellariou disclose everything as discuss above, Sambhwani further discloses wherein: if the second transmission mode is a transmission mode supporting up to two TBs [i.e. two scheduled transport blocks on the secondary serving HS-DSCH cell, Table 6, Fig. 11D] and only one TB is received through a downlink subframe of the second serving cell [Table 6, Fig. 11D].
the second response is a same response used in case two TB are received. However, these concepts are well known in the art as taught by Ranta-aho.
In the same field of endeavor, Ranta-aho discloses only one TB is received through a downlink subframe, then the UE transmits two ACKs for the one TB when the one TB is decoded successfully or the UE transmits two NACKs for the one TB when the one TB is not decoded successfully [Para. 0038-0040, see also Para. 0005].  It would have been obvious to one of ordinary skill in the art at time of applicant’s invention to include Ranta-aho method into Sambhwani/Papasakellariou invention. One of ordinary skill in the art would have been motivated to setting the power levels of the single/dual ACK/NACK in such a fashion should provide a high reliability of the dual ACK/NACK, but minimize energy used for the single ACK/NACK [Ranta-aho, Para. 0003].

Claims 20, 23, and 24 are rejected for the reasons given with respect to claims 13, 16, and 17 above.  

Claims 14, 15, 21, and 22 are rejected under 35 U.S.C. 103(a) unpatentable over by Sambhwani  in view of  Ranta-aho  and Papasakellariou as applied in claims 13, 16, 17, 20, 23, and 24 above, in further view of Löhr et al. WO Pub. No.: 2010/121708.

Regarding claims 14 and 21, Sambhwani/Ranta-aho disclose everything as discuss above, Sambhwani further discloses wherein if the first serving cell is a primary cell [Para. 0043], transmitted through the first serving cell, carrying a resource allocation information for the first TB (A scheduler! Processor 446 at the node B 410 may be used to allocate resources to 
Although Sambhwani/Ranta-aho/Papasakellariou disclose everything as applied above, Sambhwani/Ranta-aho/Papasakellariou do not explicitly disclose the two uplink resources are determined based on a resource used for a physical downlink control channel (PDCCH). However, these concepts are well known in the art as taught by Löhr.  In the same field of endeavor, Löhr discloses the two uplink resources are determined based on a resource used for a physical downlink control channel (PDCCH) (a mobile terminal may be assumed to receive two uplink resource assignments. In this example, the first uplink resource assignment allocates a TBS 1 of 500 bytes and a second uplink resource assignment allocates a TBS2 of700 bytes for a given TTL The mobile terminal forms a "virtual" transport block with a virtual 

Regarding claims 15 and 22, Sambhwani/Ranta-aho disclose everything as discuss above, Sambhwani further discloses wherein if the second serving cell is a secondary cell [Para. 0043]. 
Although Sambhwani/Ranta-aho/Papasakellariou disclose everything as applied above, Sambhwani/Ranta-aho/Papasakellariou do not explicitly disclose the at least one uplink resource is determined based on a resource value determined by a PDCCH transmitted through the second serving cell among four resource values configured by higher layers. However, these concepts are well known in the art as taught by Löhr. 
In the same field of endeavor, Löhr discloses the at least one uplink resource is determined based on a resource value determined by a PDCCH transmitted through the second serving cell among four resource values configured by higher layers (each uplink resource assignment is allocating radio resources on one of plural component carriers and the component carriers are assigned respective priorities. In this case the priority order of the uplink  transport blocks can be determined by the mobile terminal according to the priorities of the component carriers uplink resource assignments are received for. For example, higher layer signaling, such as MAC control signaling or RRC signaling could be utilized to signal the priority order of the component carriers to the mobile terminal. According to an embodiment of the invention, one possibility to indicate the priorities/priority order of the uplink resource assignments is that each uplink resource assignment contains a priority field on the PDCCH which indicates the priority of the corresponding uplink grant. The mobile terminal then treats the received uplink resource assignments, i.e. builds the transport blocks, in decreasing priority order starting with the highest priority assignment. Another variant may be to (once) signal the priority order of the uplink resource assignments respectively Component Carriers (CoCa), which needs to be accounted for within logical, channel prioritization procedure rather than signaling the priority of each uplink resource assignment separately on the corresponding PDCCH. This priority order could be only signaled on one PDCCH, which might be also referred to as anchor or serving PDCCH [col. 45, lines 22-35 and col. 46, lines 1-6]).  It would have been obvious to one of ordinary skill in the art at time of applicant’s invention to include Löhr method into Sambhwani/Ranta-aho/Papasakellariou invention. One of ordinary skill in the art would have been motivated to consider the boundaries given by the individual transport blocks as defined by their corresponding received uplink resource assignments and the priority order of the assignments when generating the individual assigned transport blocks by dividing the virtual transport block [Löhr, col. 51, lines 15-18]. 

IX. ALLOWABLE SUBJECT MATTER

Claims 1-10 define over the art of record in that none of the art actually teaches receiving two TBs through a downlink subframe of the fist serving block through a downlink subframe of the second serving cell, and transmitting ACK/NACK information for all of the transport blocks through an uplink subframe of the first serving cell, in combination with the remainder of the claim features.  
 

X. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/ROBERT L NASSER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                    Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992